TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00644-CV



                                 Kevin Bierwirth, Appellant

                                                 v.

                        BAC Home Loans Servicing, L.P., Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
     NO. D-1-GN-10-003239, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                                          ORDER

PER CURIAM

              The mandate in this cause issued by this Court on March 6, 2014, is hereby

withdrawn.

              It is ordered on April 24, 2014.



Before Chief Justice Jones, Justices Pemberton and Rose